Citation Nr: 0112088	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating from an initial grant 
of service connection for hepatitis C, rated as 30 percent 
disabling prior to January 14, 2000.  

2.  Entitlement to an increased rating from an initial grant 
of service connection for hepatitis C, rated as 60 percent 
disabling as of January 14, 2000.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by which the RO 
granted service connection for hepatitis C, effective March 
30, 1999.  A 30 percent rating was assigned.  By a subsequent 
rating, dated in July 2000, the disability rating for 
hepatitis C was increased from 30 percent to 60 percent, 
effective as of January 14, 2000.  

In Fenderson v. West, 12 Vet. App. 119 (1999) the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), held, in part, that 
the RO never issued a statement of the case concerning an 
appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, first because the substantive appeal was timely 
filed.  Second, the statement of the case and supplemental 
statements of the case did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assigned ratings.  Third, although the 
RO did identify the issue in the same manner as did the RO in 
Fenderson the veteran and his representative have been clear 
that the intention is to appeal the initial rating for 
hepatitis C.  I would add that the Court did not recommend 
special language to identify claims for a higher initial 
rating for 

service-connected disability.  Accordingly, there is no need 
to remand for clarification of the nature of the issue on 
appeal.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  With regard to the case at 
hand, however, the Board notes that a total rating for 
compensation purposes based on individual unemployability has 
been in effect since April 1999, thereby rendering any 
discussion or consideration of an increased rating based on 
the criteria set forth in 38 C.F.R. § 3.321(b)(1) irrelevant.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to January 14, 2000, the veteran demonstrated no 
more than minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance.  


3.  Since January 14, 2000, the veteran's hepatitis C has 
been manifested by moderate liver damage and disabling, 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent from an 
initial grant of service connection for hepatitis C, prior to 
January 14, 2000, are not satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.114, Code 7345 (2000).  

2.  The criteria for a rating higher than 60 percent from an 
initial grant of service connection for hepatitis C, as of 
and since January 14, 2000, are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Code 7345 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

All appropriate development has been accomplished.  The 
veteran's recent VA outpatient treatment records have been 
retrieved.  The recent examinations provide 

sufficient information to rate the disability in accordance 
with the applicable rating code.  The statement of the case 
and supplemental statements of the case advised the veteran 
of the pertinent law and regulations as well as the bases for 
a grant, as of January 14, 2000, of the next higher 
evaluation for his service-connected hepatitis C.  Moreover, 
in a statement in support of claim dated in August 2000, the 
veteran was requested to select by check mark whether he 
wanted to continue his appeal and under what conditions.  The 
veteran checked the following category:  

I have no other evidence that I wish to 
submit, in support of my appeal at this 
time.  Please waive the 60 days I have to 
respond to the supplemental statement of 
the case dated __, and forward my appeal 
to the Board of Veteran's (sic) Appeals 
in Washington, D.C. immediately.  

Likewise, the veteran, in an August 2000 letter was advised 
that he could submit additional evidence within a 90-day 
period from the date of that letter and that such additional 
evidence should be accompanied by a statement of good cause.  
The veteran was referred to the provisions of 
38 C.F.R. § 20.1304.  However, the veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA of 2000 have been satisfied in this 
case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.


In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for hepatitis C in a January 2000 rating decision.  An 
evaluation of 30 percent was assigned, and the effective date 
of the award was March 30, 1999.  Later, in a July 2000 
rating decision, the disability evaluation for service-
connected hepatitis C was increased from 30 percent to 60 
percent, effective as of January 14, 2000.  

The veteran contends that his hepatitis C is growing worse 
daily as indicated by the recent biopsies.  Specifically, the 
veteran contends that he has fatigue, joint pain, nausea, 
vomiting, stomach pain, weakness and depression.  

An evaluation of 30 percent is provided for hepatitis 
infection manifested by minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  The next higher evaluation (60 
percent) requires moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression.  A rating higher than 60 percent (100 
percent) requires marked liver damage, manifested by liver 
function test and marked gastrointestinal symptoms, or 
episodes of several weeks duration aggregating three of more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Code 7345.  

For the sake of clarity the veteran's entitlement to higher 
ratings will be discussed separately for each of the periods 
at issue.  

1.  Entitlement to an initial rating higher than 30 percent 
prior to January 14, 2000  

Reports of VA outpatient treatment show that, prior to 
January 14, 2000, the veteran was noted to complain of 
fatigue, nausea, vomiting, diarrhea, constipation, depression 
and anxiety.  The reports of December 1996 and January 1999 
VA 

treatment make reference to these complaints.  In addition, 
abdominal pain was described as being mild in the report of 
the April 1999 evaluation.  

At the October 1999 VA examination, the veteran again 
reported having nausea and vomiting.  These symptoms occurred 
about twice a month.  He also stated that he had pain on the 
left side of his stomach.  In addition, he reported that he 
had fatigue, weakness and depression.  The physical 
examination of the abdomen was unremarkable.  Abdominal 
ultrasound was benign as well.  

In summary, the clinical evidence prior to January 14, 2000, 
shows that the veteran's complaints and symptoms did not more 
nearly approximate the next higher evaluation of 60 percent 
for his hepatitis.  The presence of liver damage to a 
moderate degree was not expressly declared.  Although the 
veteran had reported recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, there is no 
indication that these episodes were disabling to the degree 
or frequency required for an evaluation of 60 percent.  In 
view of the foregoing, the preponderance of the evidence 
favors a 30 percent rating for hepatitis C prior to January 
14, 2000.  

2.  Entitlement to an initial rating higher than 60 percent, 
as of and since January 14, 2000  

Since January 14, 2000, the veteran has not satisfied the 
criteria for the next higher evaluation of 100 percent for 
his hepatitis C.  Since that date, he has not demonstrated 
marked liver damage manifested by liver function tests, 
marked gastrointestinal symptoms or episodes of several 
weeks' duration averaging three or more a year or accompanied 
by disabling symptoms requiring rest therapy.  A VA medical 
record dated in January 2000 shows that he demonstrated 
depression, loss of energy, fatigue and complaints of nausea 
without vomiting.  An April 2000 statement from a VA 
physician references treatment for disorders to include 
chronic hepatitis, but does not reference specific symptoms 
or complaints.  These findings 

more nearly approximate the 60 percent rating that has been 
in effect since January 14, 2000.  In view of the foregoing, 
the preponderance of the evidence is currently against an 
evaluation in excess of 60 percent for hepatitis C.  


ORDER

Entitlement to an increased rating from an initial grant of 
service connection for hepatitis C, rated as 30 percent 
disabling prior to January 14, 2000, is denied.  Entitlement 
to an increased rating from an initial grant of service 
connection for hepatitis C, rated as 60 percent disabling as 
of January 14, 2000, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

